DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/4/2020 has been entered.

Response to Amendment
	At page 10 of the instant Response to Office Action of 9/4/2020, with regard to the independent claims, Applicant’s Representative argues that the cited Ran reference fails to teach determining the clarified location of the first root block as currently recited. 
First, it is noted that paragraph 0039 of Applicant’s Specification would seem to define location expansively to be more than mere coordinates, such that delineating/determining/defining branches of a tree per Ran could be interpreted to read upon locating the first root block as recited. Further, it could be argues that identifying a branch requires locating the same, and necessarily in implementation identifying the location of the same for use, and use for decoding is disclosed in the cited Ran portions. 

	Regarding new claim 23, at page 10 of the instant Response, Applicant’s Representative contends that the cited references fails to disclose converting to a third pattern which matches the second pattern. This contention fails on its face: the third pattern is merely the second pattern, and thus claim 23 merely requires adaption of the first pattern to a second/third pattern. Paragraphs 0065/0066 of Sole teaches the same, namely adaption/transformation of the first pattern to a further pattern, as provided in the claims mapping below.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: next to last line should recite the first block tree pattern, as feature has been previously introduced.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sole (US 2012/0134426) in view of Sugio (US 2020/0374566).

Regarding claim 1, Sole discloses A method comprising:  2transcoding, by a computing device, a first root block in a frame of a video, (paragraph 0010 video transcoded; figure 9, paragraph 0044 figure 9 may be considered to illustrate a frame of video) wherein the first root block is one of a plurality of root blocks (paragraph 0071, shown figure 4, at least nodes 2 and 9 define a plurality of root blocks) and is 3associated with a first block tree pattern defining a structure of splitting the first root block into a first set of smaller blocks; (paragraph 0010 video data encoded using tree structure; shown figure 10, at 1root block a split into smaller blocks) 4including, by the computing device, a bit string of bits for the first block tree pattern 5in an encoded bitstream for the video; (paragraphs 0010 and 0011 tree structure represented as an encoded binary set) 6determining, by the computing device, that the first block tree pattern of the first set of smaller blocks7 can be reused for a second block tree pattern of a second set of smaller blocks for a second root block, (paragraphs 0009 and 0012 determining at least a portion of the tree may be reused as a tree portion representing further encoded data/data to be encoded, shown figure 10) wherein the second root block is split into the second set of smaller blocks; (paragraph 0009, shown figure 10 at 2, second block a sub-tree) determining, by the computing device, (paragraph 0039-may be implemented in a DSP) a root of the first set of smaller blocks; (figure 9 shows identifying blocks within a frame that may be reused at 900-these blocks are represented by a corresponding tree-see figure 10, at blocks 1, 2, 3 each with a determined root node a-explained paragraph 0080) and 8including, by the computing device, information in the encoded bitstream that 9indicates ... the first root block in the plurality of roots blocks, (paragraph 0045, instead of the tree of the block-and thus the block in the bitstream, in the bitstream, signaling elements indicate the first block and block tree/sub-tree) first block tree pattern to be retrieved for use to decode the second root block from the encoded 10bitstream. (paragraph 0045 if a tree portion/tree to be reused has already been sent, then signaling an indication that the received tree/portion is to be used again is performed)
While Sole discloses identifying the first block and associated first block tree for use, and this necessarily requires locating an exemplar of the same for use as recited, Sole fails to identically disclose determining, by the computing device, a location of the first root block inside the frame, and correspondingly fails to disclose the location of the first root block is indicated and the location allows first block tree pattern to be retrieved. 
However, while in the more developed area of three-dimensional subtrees, Sugio teaches determining, by the computing device, a location of the first root block inside the frame. (figure 81, corresponding paragraph 0725, subtree root location identified, is with a frame region, thus teaching the location in the frame, further paragraph 0638 makes clear coordinates, for example relative frame coordinates, may be used for identification) And as a corollary teaches the location of the first root block is indicated and the location allows first block tree pattern to be retrieved. (figure 81, corresponding paragraph 0725, subtree root location identified, is with a frame region, thus teaching the subtree location for retrieval)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Sugio to Sole because Sugio teaches its information reference techniques both improve coding efficiency and reduce a processing amount. (paragraphs 0010 and 0011)
Regarding independent claim 12, claim 12 is an apparatus/computer claim corresponding in scope and reciting features similar to claim 1. Therefore claim 12 is rendered obvious by Sole in view of Sugio for reasons similar to those set forth above with regard to claim 1. Paragraph 0039 of Sole discloses processors interfacing with memory as recited. 
Regarding claim 2, claim 2 seems to be in the form of a negative limitation due to the recited “not”, and is somewhat convoluted, and this Examiner interprets the limitation as specifying information indicating the tree structure obviates the sending of tree structure itself a second time, as such Sole discloses wherein a decoder uses the information that 2indicates ...the root of the first root block to determine that a bit string for the second block tree pattern is not included in the 4encoded bitstream. (paragraph 0045 discloses that flags or other information indicating the first tree structure is to be used, and a bitstream containing the second tree will not be forthcoming such that the previously received tree structure specified by the flag/syntax is to be used; paragraph 0080 discloses thwat the root is used as the fulcrum for use of the subtree) 
As discussed above, Sole fails to identically disclose location identifying information, but Sugio teaches the same. (See claim 1) Reason to combine same as claim 1. 
Regarding claim 3, Sole discloses 4including a flag with a value set to indicate the second root block reuses the first block 5tree pattern of the first root block. (paragraph 0045 discloses so using a flag)
Regarding claim 4, Sole discloses wherein including the information in the encoded 2bitstream that indicates the location of the first root block comprises:  4including a root block index inside the frame, wherein the root block index is used to retrieve the 5first block tree pattern to decode the second root block from the encoded bitstream. (as recited, the root block index is interpreted broadly as an indication of the first block tree in a frame or representing bitstream-necessarily this will include the root, paragraph 0045 discloses signaling to indicate the first tree is to be used for the second not sent tree in the frame/bitstream) 
Regarding claim 6, this is interpreted as mere tautology as recited because the information specifying the tree necessarily also indicates the tree partition and block shapes, thus Sole discloses 4including information for multiple partition patterns and block shapes of the first 5block tree pattern of the first root block that is used to decode the second root block from the encoded 6bitstream. 
Regarding claim 10, Sole discloses wherein determining that the first block tree pattern 2of the first root block can be reused for the second block tree pattern of the second root block comprises:  3determining that the first block tree pattern is exactly a same pattern as the second 4block tree pattern. (paragraph 0045 discloses same trees, thus disclosing exactly a same pattern of first and second trees as recited) 
Regarding claim 11, Sole discloses wherein determining that the first block tree pattern 2of the first root block can be reused for the second block tree pattern of the second root block comprises:  3determining that the first block tree pattern is different from the second block tree 4pattern, (paragraph 0077 trees may be different, but similar enough to be used for each other) but the first block tree pattern can be altered to match the second block tree pattern. (paragraphs 0065/0066 similar statistic tree regions may be re-used, and altering can include flipping signs and other operations)
Regarding independent claim 13, Sole discloses A method comprising: 2receiving, by a computing device, an encoded bitstream of a video; (shown figure 2, decoder receives encoded bitstream of video-paragraph 0003) 3decoding, by the computing device, (paragraph 0039 DSP is a computing device) a first root block in a frame using a first block tree pattern that defines a structure of splitting the first root block into a set of smaller blocks;  (paragraph 0077 with figure 5 and figure 9 blocks in frame–see figure 9-decoded using tree)23PATENT Attorney Docket No.: 000118-026301US 5selecting, by the computing device, a second root block for decoding; (paragraph 0045 multiple tree/tree portions decoded) 6 retrieving, by the computing device, the first block tree pattern, (paragraph 0045 signaling information in bitstream indicates first tree pattern, when received at decoder, decoder using signaling information in bitstream sequence to obtain/retrieve tree pattern) wherein the first block tree pattern is to be used to decode the second root block from the encoded 8bitstream; (paragraph 0045 discloses the first tree is to be used to decode a second block-this is the purpose of Sole generally) and  9decoding, by the computing device, the second root block using the first block tree pattern. (paragraph 0045 discloses the same)
While Sole discloses identifying the first block and associated first block tree for use, and this necessarily requires locating an exemplar of the same for use as recited, Sole fails to identically disclose determining, by the computing device, information in the encoded bitstream that 7indicates a location of the first root block inside the frame, and correspondingly fails to disclose using the location for first block tree pattern retrieval. 
However, while in the more developed area of three-dimensional subtrees, Sugio teaches determining, by the computing device, information in the encoded bitstream that 7indicates a location of the first root block inside the frame. (figure 81, corresponding paragraph 0725, subtree root location identified, is with a frame region, thus teaching the location in the frame, further paragraph 0638 makes clear coordinates, for example relative frame coordinates, may be used for identification) And as a corollary teaches using the location for first block tree pattern retrieval. (figure 81, corresponding paragraph 0725, subtree root location identified, is with a frame region, thus teaching the subtree location for retrieval)
Same rationale for combining and motivation as per claim 1 above.
Regarding independent claim 22, claim 22 is an apparatus/computer claim corresponding in scope and resting features similar to claim 13. Therefore claim 22 is rendered obvious by Sole in view of Sugio for reasons similar to those set forth above with regard to claim 13. Paragraph 0039 of Sole discloses processors interfacing with memory as recited. 
Regarding claim 14, Sole discloses wherein retrieving the first block tree pattern comprises:  3retrieving a bit string that represents the first block tree pattern for the first root block, 4wherein a bit string for the second root block that represents a second block tree pattern for the second root 5block is not included in the encoded bitstream for the second root block. (disclosed paragraph 0045 bit stream for second tree not itself transmitted)
Regarding claim 15, Sole discloses  3determining a flag with a value set to indicate that the second root block reuses the first 4block tree pattern of the first root block. (paragraph 0045 flags and associated used to signal tree information)
Regarding claim 16, Sole discloses wherein the location comprises a root block index inside the frame used to retrieve the first tree. (as recited, the root block index is interpreted broadly as an indication of the first block tree in a frame or representing bitstream-necessarily this will include the root, paragraph 0045 discloses signaling to indicate the first tree is to be used for the second not sent tree in the frame/bitstream) 
Regarding new claim 23, this is interpreted as modifying the first block tree pattern to match a desired pattern; Sole teaches converting the first block tree pattern to a third block tree pattern, (paragraph 0066 discloses adapting a subtree to a different pattern, and paragraph 0065 details possible adaptions/transformations of the first pattern) wherein determining that the first block tree pattern of the first root block can be reused for the second block tree pattern of the second root block comprises: determining that the second block tree pattern matches the third block tree pattern. (per paragraphs 0065/0066 this is interpreted as performing an adaption to the third pattern which is the second pattern)

Claims 5, 8, 9, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sole in view of Sugio, in yet further view of Ran (US 5,446,806).

Regarding claim 5, while Sole discloses a set of trees are known by and at both encoder and decoder such that a look-up table is empirically used of necessity, (paragraph 0045) Sole fails to identically disclose the recited. 
However, Ran teaches 4including at least one of a 2-dimensional coordinates of the first block in the frame 6and an index of a look-up-table that records previously decoded block tree patterns. (column 4, lines 40-47 rule of an look-up table is used to identify block, and per paragraph 0045 a syntax element indicating the same would be insert/transmitted, interpreted as recited index) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Ran to Sole because Ran teaches its techniques improve quadtree coding by providing an efficient description of variation in of data values over the area of each block. (column 2, lines 35-40)
Regarding claim 8, Sole discloses modifying a tree such that Sole discloses4[..][ an alteration to the first block tree pattern of the first root 5block, wherein the alteration of the first block tree pattern is used to decode the second root block from 6the encoded bitstream. (paragraphs 0065/0066) 
Sole does not necessarily disclose the recited indicating patch. 
However, Ran teaches to merge nodes/leaves, thus providing an indication of a patch, the merged area being the patch indicating the patch. (column 4, lines 25-35) Reason to combine same as claim 5.
Regarding claim 9 (depending from claim 8), Sole fails to disclose the recited. 
However, Ran teaches to transmit merged blocks, the merged blocks being itself a parameter that specifies the patch type, thereby teaching wherein including the patch comprises:  22PATENT Attorney Docket No.: 000118-026301US 2including a parameter that specifies a patch type, wherein the patch type is a split 3patch type that splits a block into smaller blocks or a merge patch type that merges smaller blocks 4into a larger block. (column 4, lines 25-35)
Reason to combine same as claim 5.
Regarding claim 18, while Sole discloses a set of trees are known by and at both encoder and decoder and signaling information indicating a particular tree in a location, such that a look-up table is empirically used of necessity, (paragraph 0045) and further discloses the index is used to retrieve the first block tree pattern, (paragraph 0045 tree specifying syntax element interpreted as recited index) Sole fails to identically disclose the use of a look-up table. 
However, Ran teaches an index in a look-up-table that records previously decoded block tree patterns, (column 4, lines 40-47 rule of an look-up table is used to identify block) thus combined with Sole teaching the recited. 
Reason to combine same as claim 5. 
Regarding claim 20, Sole discloses modifying a tree such that Sole discloses 3 an alteration to the first block tree pattern of the first root 4block, wherein the alteration of the first block tree pattern is used to decode the second root block from 5the encoded bitstream. (paragraphs 0065/0066) Sole does not necessarily disclose the recited determination of patch. However, Ran teaches to merge nodes/leaves, thus providing an indication of a patch, the merged area being the patch indicating the patch. (column 4, lines 25-35) Reason to combine same as claim 5. 
Regarding claim 21, Sole fails to disclose the recited. However, Ran teaches to transmit merged blocks, the merged blocks being itself a parameter that specifies the patch type, thereby teaching wherein determing the patch comprises:22PATENT Attorney Docket No.: 000118-026301US 2determining a parameter that specifies a patch type, wherein the patch type is a split 3patch type that splits a block into smaller blocks or a merge patch type that merges smaller blocks 4into a larger block. (column 4, lines 25-35) Reason to combine same as claim 5. 

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sole in view of Sugio, in yet further view of Sun (US 2016/0323594).

Regarding claim 7, Sole discloses flipping signs and other operations on a tree, (paragraph 0065) flipping signs may be a rotation, but a rotation is not identically disclosed. Sun teaches transposition of a tree, which is a rotation, thus teaching 4including a rotation parameter to indicate a rotation to be applied to the first block 5tree pattern of the first root block, wherein the rotation of the first block tree pattern is used to decode 6the second root block from the encoded bitstream. (Figure 6A to 6B, paragraphs 0078/0079, also paragraph 0027)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Sun to Sole (combined with Ran) because Sun teaches its techniques improve quadtree coding by improving the coding efficiency and/or reducing the complexity. (paragraph 0023)
Regarding claim 19, Sole discloses flipping signs and other operations on a tree, (paragraph 0065) flipping signs may be a rotation, but a rotation is not identically disclosed. Sun teaches transposition of a tree, which is a rotation, thus teaching 3determining a rotation parameter to indicate a rotation to be applied to the first 4block tree pattern of the first root block, wherein the rotation of the first block tree pattern is used to 5decode the second root block from the encoded bitstream. (Figure 6A to 6B, paragraphs 0078/0079, also paragraph 0027)
Same rationale for combining and motivation as per claim 7 above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sole in view of Sugio, in yet further view of Takamura (US 9,124,289)

Regarding claim 17, Sole fails to identically disclose use of 2D coordinates to identify a tree as recited. (though Sugio teaches 3D coordinates would could be considered to reduce to the same) However, Takamura teaches use of 2D coordinates within an image to identify tree location, (column 4, lines 15-25) thus combined with paragraph 0045 of Sole teaching wherein the location comprises 2-dimensional coordinates of the first root block in the frame that is used to retrieve the first block tree pattern. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Takamura to Sole (combined with Sugio) because Takamura teaches its teaching contribute to highly efficient encoding and decoding (in the context of trees). (column 3, lines 15-20)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rosewarne (US 2013/0094589) is to be considered as defining a tree location.
Helle (US 2013/0034157) may be considered as defining locations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485                                                                                                                                                                                                        

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        March 11, 2021